DLD-127                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3245
                                      ___________

                                ROBERT F. EDWARDS,
                                             Appellant

                                             v.

         U.S. DEPT. OF H.U.D.; HOUSING AUTHORITY OF PLAINFIELD;
             U.S. DEPT. OF H.U.D., NEW YORK REGIONAL OFFICE;
               CITY OF PLAINFIELD; U.S. ATTORNEY’S OFFICE
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civil No. 2:18-cv-00451)
                         District Judge: Honorable Esther Salas
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect,
            Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
         Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 February 27, 2020

              Before: RESTREPO, PORTER and SCIRICA, Circuit Judges

                              (Opinion filed: April 2, 2020)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Robert F. Edwards appeals from the District Court’s dismissal of

his claims against several defendants. For the reasons that follow, we will summarily

affirm the District Court’s judgment.

       In January 2018, Edwards filed a complaint in the District Court alleging that he

had slipped and fallen on a sidewalk near his apartment in Plainfield, New Jersey, on

December 14, 2013. Edwards alleged that he had leased his apartment from defendant

Housing Authority of Plainfield (“HAP”) and that HAP and defendant U.S. Department

of Housing and Urban Development (“HUD”) knew of dangerous, slippery conditions on

the sidewalk that were left unattended. Edwards sought to pursue tort claims. He

subsequently amended his complaint to add the City of Plainfield and the HUD New

York Regional Office as defendants.

       After several defendants moved to dismiss, it became apparent that Edwards had

brought an action in 2015 in the Superior Court of New Jersey against HAP and an

individual defendant alleging virtually identically factual allegations as those in his

federal complaint. The Superior Court dismissed Edwards’ action with prejudice in

August 2017. Edwards had also brought an administrative tort claim with HUD in 2016

that was denied in July 2017. The District Court ultimately dismissed Edwards’ claims

against HAP with prejudice on res judicata grounds and dismissed his remaining claims

without prejudice and with leave to file an amended complaint.

       Edwards then filed a second amended complaint, bringing claims solely against

HUD and the United States Attorney’s Office. On those defendants’ motion, the District

                                              2
Court dismissed Edwards’ claims without prejudice for lack of subject matter

jurisdiction. Edwards timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s dismissal of Edwards’ claims. See

Elkadrawy v. Vanguard Grp., Inc., 584 F.3d 169, 172 (3d Cir. 2009); Fowler v. UPMC

Shadyside, 578 F.3d 203, 206 (3d Cir. 2009); Swiger v. Allegheny Energy, Inc., 540 F.3d
179, 180 (3d Cir. 2008); U.S. SEC v. Infinity Grp. Co., 212 F.3d 180, 186 n.6 (3d Cir.

2000); see also NJ Physicians, Inc. v. President of U.S., 653 F.3d 234, 241 n.8 (3d Cir.

2011) (explaining that dismissals for lack of subject matter jurisdiction are “by definition

without prejudice”). We may summarily affirm a district court’s decision “on any basis

supported by the record” if the appeal fails to present a substantial question. See Murray

v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       First, the District Court properly dismissed Edwards’ claims against HAP on res

judicata grounds. “[T]he doctrine of claim preclusion, or res judicata, . . . bars repetitious

suits involving the same cause of action once a court of competent jurisdiction has

entered a final judgment on the merits.” United States v. Tohono O’Odham Nation, 563
U.S. 307, 315 (2011) (internal quotation marks and citation omitted). It is an affirmative

defense, and “the party asserting such a bar bear[s] the burden of showing that it applies.”

United States v. Athlone Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984). As detailed by

the District Court, HAP met its burden of showing that Edwards brought a previous

action alleging materially identical claims against HAP, and that his claims were

dismissed with prejudice, a final judgment on the merits. Thus, Edwards’ claims against

                                              3
HAP are barred by res judicata.

       Next, Edwards failed to state a claim against the City of Plainfield because he

made no factual allegations against the City. Despite being granted leave to amend his

claims against the City, Edwards did not name the City as a defendant in his final

amended complaint or add any allegations against the City. Accordingly, Edwards’

claims against the City were also properly dismissed.

       Finally, Edwards’ remaining claims were properly dismissed for lack of subject

matter jurisdiction. See FDIC v. Meyer, 510 U.S. 471, 475 (1994). Although Federal

Tort Claims Act (“FTCA”) claims can be brought against the United States for certain

torts committed by federal employees, the FTCA does not permit a suit against an agency

in its own name. See 28 U.S.C. § 2679; Meyer, 510 U.S. at 476. Edwards did not name

the United States as a defendant in any of his complaints, despite instructions and

opportunities to do so.

       Accordingly, we will summarily affirm the District Court’s judgment.




                                             4